Citation Nr: 0116551	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  99-08 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 30 
percent for residuals of a fracture to the right radius and 
ulna.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Dr. L.L, J.C.



ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, dated in August 1998.  That decision denied the 
veteran's claims of entitlement to service connection for 
PTSD.  It also denied the veteran's claims of entitlement to 
an increased rating for residuals of fractures to the right 
and left wrists and denied the veteran's request to reopen 
the previously denied claim of entitlement to service 
connection for a psychiatric disability.  The denials of 
service connection for PTSD and rating assigned to the right 
wrist were duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The Board agrees with the RO that the stressors claimed by 
the veteran cannot be verified through traditional means such 
as the U.S. Center for Research of Unit Records (USCRUR) 
[previously the United States Army and Joint Services 
Environmental Support Group (ESG)].  However, the veteran has 
provided evidence, including his own testimony, supporting 
the occurrence of in service stressors.  A determination must 
be made whether such evidence is credible and whether it is 
at least as likely as not that the stressors occurred.  The 
RO should consider application of the "benefit of the 
doubt" rule.  See 38 U.S.C.A. § 5107(b) (as amended by the 
VCAA) and 38 C.F.R. § 3.102

The Board notes that the veteran has been diagnosed by a 
private psychiatrist with Major Depression, Paranoid Disorder 
- Persecutory Type, and PTSD.  The psychiatrist appears to 
directly relate all three disorders to the veteran's period 
of service; however, it is unclear from the October 1996 
report and September 1999 follow-up report whether he has 
limited the opinion to PTSD.

The veteran has not been provided a VA examination with 
regard to his psychiatric disabilities since 1970.  The VA 
has a duty to assist the appellant in the development of 
facts pertinent to his claim.  VCAA, 114 Stat. 2096.  The 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining an adequate VA examination.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  The fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In June 2000, the RO granted the veteran's claim of 
entitlement to an increased rating for residuals of a 
fracture to the right radius and ulna increasing the 
disability rating assigned to 30 percent.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that where a veteran 
has filed a notice of disagreement as to the assignment of a 
disability evaluation, a subsequent rating decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal. See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Board notes that the veteran 
expressed at the October 1999 RO hearing that he would be 
satisfied with a rating of 20 percent.  The Board is unsure 
of the veteran's intent to continue his appeal with regard to 
the issue of an increased rating for his right wrist 
disability.  He has not withdrawn his substantive appeal in 
accordance with 38 C.F.R. § 20.204.  Because the veteran's 
appeal for service connection for PTSD is also being 
remanded, prior to addressing the veteran's appeal regarding 
an increased rating for his right wrist disability on the 
merits, the Board needs clarification whether the veteran 
desires to continue his appeal.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should determine the veteran's 
intentions regarding the continuation of 
his appeal for an increased for a 
disability rating in excess of 30 percent 
for residuals of a fracture to the right 
radius and ulna.

3.  The RO should determine whether there 
is any credible supporting evidence of the 
stressors provided by the veteran in his 
July 1998 narrative.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
status and appropriate diagnosis of the 
veteran's current psychiatric 
disorder(s).  Any indicated tests should 
be performed, and all manifestations of 
current disability should be described in 
detail.  Any diagnosis should conform to 
the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  A diagnosis of PTSD should be 
confirmed or ruled out.  If the veteran 
is found to have PTSD, the examiners are 
requested to identify the diagnostic 
criteria, including the specific stressor 
or stressors, supporting the diagnosis.  
A complete rationale should be given for 
all opinions and conclusions expressed.  
If the examiner finds another psychiatric 
disorder is appropriate, the claims 
folder should be reviewed and an opinion 
should be rendered regarding whether the 
veteran's current psychiatric disorder 
had it origins in or was aggravated by 
the veteran's experiences in the 
military.  The claims folder must be made 
available to the examiner for review 
before the examination.

5. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



